        Case 1:19-cv-00071-SPW-TJC Document 108 Filed 11/20/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  TODD COPENHAVER and AMBER CV 19-71-BLG-SPW-TJC
  COPENHAVER,

                       Plaintiffs,            ORDER GRANTING MOTION TO
                                              FILE UNDER SEAL
  vs.

  CAVAGNA NORTH AMERICA,
  INC., AMERIGAS PROPANE, L.P.,
  ALBERTSONS, LLC., BLUE
  RHINO CORPORATION., and
  DOES 1-10,

                       Defendants.


        Plaintiff has moved the Court for leave to file under seal their brief in support

of the Motion for Rule 37 Sanctions. (Docs. 105, 106). Good cause appearing,

        IT IS ORDERED that the motion to file under seal the brief in support (Doc.

106) is GRANTED. Upon filing, Plaintiff must adhere to L.R. 5.2.

        DATED this 20th day of November, 2020.

                                         __________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
